Citation Nr: 0702512	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-08 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as a result of exposure to Agent Orange. 

2.  Entitlement to a rating in excess of 40 percent, to 
include restoration of a 100 percent rating, for residuals of 
prostate cancer, status post radical retropubic 
prostatectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  

In September 2006, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veterans Law Judge was located in Washington, D.C., and the 
veteran was located at the RO. 
 
The issue of entitlement to service connection for chloracne 
requires additional development, and will be addressed in the 
REMAND that follows this decision. 


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
August 30, 2000, by a November 2000 rating decision; this 
decision also notified the veteran that the 100 percent 
rating was not considered permanent and was subject to a 
future review examination. 

2.  Following a March 2001 VA examination which demonstrated 
no local reoccurrence of cancer or metastasis, an April 2001 
rating decision proposed to reduce the rating for residuals 
of prostate cancer from 100 percent to 40 percent. 

3.  The reduction of the rating for prostate cancer from 100 
percent to 40 percent was formally implemented, effective 
from October 1, 2001, by a June 2001 rating decision.  

4.  Residuals of the veteran's prostate cancer include 
incontinence, and a VA examiner has stated the veteran's 
voiding dysfunction is permanent and not likely to improve; 
if the veteran was able to wear absorbent materials, it as 
least as likely as not that veteran's incontinence would 
require the changing of such material more than 4 times a 
day.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer are not met.  
38 C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2006).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 60 percent rating, but not more, for 
residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.115b, DC 7528 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was, essentially, provided 
with the notice required by the VCAA with respect to the 
matter of restoration of a 100 percent rating for residuals 
of prostate cancer by a letter dated in April 2001.  With 
regard to the intertwined matter of entitlement to a rating 
in excess of 40 percent for residuals of prostate cancer, 
from review of the veteran's arguments in this case 
concerning problems he has with voiding, it is clear that he 
is informed as to the information necessary for an increased 
rating for these residuals, as will be explained below.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the matters 
adjudicated herein have been obtained, and the veteran has 
been afforded appropriate VA examinations.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the matters resolved below.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
matters adjudicated below.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award of a 60 
percent rating for residuals of prostate cancer granted in 
the decision that follows.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.  The highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115b is for incontinence that requires 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times a day.  

With the above criteria in mind, the relevant history will be 
summarized.  Service connection for residuals of prostate 
cancer, on a presumptive basis as due to exposure to Agent 
Orange, was granted by a November 2000 rating decisions.  A 
100 percent rating was assigned under DC 7528 effective from 
August 30, 2000.  The adjudicators emphasized in this 
decision that the 100 percent rating was not considered 
permanent and was subject to a future review examination, and 
the veteran was provided with notice of this decision by 
letter dated in November 2000.  Thereafter and following a 
March 2001 VA examination which demonstrated no local 
reoccurrence of cancer or metastasis, an April 2001 rating 
decision proposed to reduce the rating for residuals of 
prostate cancer from 100 percent to 40 percent.  The veteran 
was informed of this proposal by the aforementioned letter 
dated in April 2001.  The reduction of the rating for 
prostate cancer from 100 percent to 40 percent was formally 
implemented, effective from October 1, 2001, by a June 2001 
rating decision.  

From the above, it is clear that the reduction in the 100 
percent rating for residuals of prostate cancer to 40 percent 
was proper.  As required by DC 7528 and 38 C.F.R. § 3.105(e), 
the reduction followed a VA examination and notice by 
proposed rating reduction.  The reduction was also well-
supported by the clinical evidence described above, in 
particular a VA examination that did not reflect evidence of 
a reoccurrence or metastasis of the cancer.  There is 
otherwise no clinical evidence demonstrating a recurrence or 
metastasis of prostate cancer.  

Turning now to whether a rating in excess of 40 percent for 
residuals of prostate cancer may be granted, the Board notes 
initially that residuals currently attributed thereto are 
voiding and erectile dysfunction, and special monthly 
compensation for the loss of use of a creative organ has been 
granted.  The physician who conducted the March 2001 
examination indicated that the veteran's erectile and voiding 
dysfunction are "permanent residuals" and "will not 
improve."  

The voiding dysfunction involves incontinence according to VA 
medical records, including the reports from the March 2001 VA 
examination and a March 2004 VA examination.  These reports 
show the veteran describing urinary urgency as often as 
hourly, with additional stress incontinence with sneezing and 
laughing.  In testimony before the undersigned, the veteran 
reported that he has to relieve himself on average more than 
once an hour at night, depending on the amount of liquids he 
has taken.  Statements from the veteran's children and wife 
with respect to the negative impact of the veteran's 
incontinence on the activities of daily life have also been 
submitted.  With regard to the wearing of pads or absorbent 
materials, the veteran has told examiners and the undersigned 
that he is not able wear them due to severe skin irritation.  

From review of the clinical evidence of record with regard to 
the veteran's incontinence, the statements of the veteran's 
wife and children, and his sworn testimony, it may be 
reasonably concluded that if the veteran were able to wear 
absorbent materials, they would have to be replaced at least 
four times a day.  Thus, without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence is in relative equipoise and conclude that a 60 
percent rating may be assigned for residuals of prostate 
cancer on the basis of voiding dysfunction. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b; Gilbert, 
supra.  

As the highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115b is 60 percent, a rating in excess of 
60 percent for such symptomatology cannot be assigned.  With 
regard to increased compensation on the basis of renal 
failure, there is no clinical evidence that residuals of 
prostate cancer include such symptomatology as to warrant a 
60 percent rating under the criteria enumerated at 
38 C.F.R. § 4.115(b), and the veteran himself testified that 
the only current residuals of prostate cancer are 
incontinence.  As such, entitlement to a rating in excess of 
60 percent for residuals of prostate cancer may not be 
assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that assigned by this 
decision are provided for certain manifestations of the 
veteran's service-connected prostate cancer residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to this disorder, and his 
service-connected prostate cancer residuals have not shown 
functional limitation beyond that contemplated by the 60 
percent rating granted by this decision.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, is denied.  

Entitlement to a 60 percent rating for residuals of prostate 
cancer, status post radical retropubic prostatectomy, is 
granted, subject to regulations governing the payment of 
monetary awards.  


REMAND

The veteran contends that entitlement to service connection 
for chloracne is warranted, to include on the basis of 
exposure to Agent Orange.  The statute pertaining to claimed 
exposure to herbicides (including Agent Orange) is 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2006).  Regulations issued 
pursuant thereto provide that, if a veteran was exposed to an 
herbicide agent during active service (such exposure has been 
presumed in the instant case), presumptive service connection 
is warranted for chloracne or other acneform disease 
consistent with chloracne, if manifested to a degree of 10 
percent or more within one year of service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (2006).  

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Thus, presumption is not the sole basis for 
awarding service connection.  
  
In this case, the service medical records reflect treatment 
for acne in April 1965.  The post-service evidence reflects 
VA outpatient treatment for acne in December 1973.  Private 
clinical records dated in January and February 1976 reflect 
treatment for what was described as "severe" acne.  More 
recent pertinent evidence includes a July 2004 VA clinical 
record reflecting a diagnosis of chloracne.  While the 
current record, given the fact that the first post service 
evidence of treatment for acne is dated over five years after 
service, does not appear to warrant entitlement to 
presumptive service connection based on exposure to Agent 
Orange, given the current diagnosis of chloracne, in-service 
evidence of treatment for acne, the post-service evidence of 
acne within approximately five years of service, and 
testimony with respect to this issue presented to the 
undersigned, there is a question as to whether service 
connection for chloracne on a "direct" basis may be 
granted.  See Combee, McCartt, supra   As such, a VA 
examination that includes a medical opinion as to whether the 
veteran's chloracne is etiologically related to service is 
necessary in this case in order to comply with the duty to 
assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran is to be scheduled for a 
VA examination that includes an opinion, 
based on the pertinent history as set 
forth above and review of the claims 
file, as to whether the veteran has a 
current disability associated with acne 
as a result of service, to include 
presumed exposure to Agent Orange 
therein.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  A 
complete rationale for all opinions must 
be provided.   

2.  Following completion of the 
development requested above to the extent 
possible, the claim for service 
connection for chloracne should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran in 
connection with this claim, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for service connection for chloracne, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to this issue.   An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


